                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JANE DOE, a minor by her mother          :     CIVIL ACTION NO. 1:19-CV-1027
and natural guardian, JAKLYN             :
BROWN, and JAKLYN BROWN,                 :     (Chief Judge Conner)
individually,                            :
                                         :
                    Plaintiffs           :
                                         :
             v.                          :
                                         :
HARRISBURG SCHOOL DISTRICT, :
HARRISBURG SCHOOL DISTRICT :
d/b/a ROWLAND ACADEMY,                   :
J. PATRICK NEWTON, in his                :
individual and official capacity,        :
SYBIL KNIGHT-BURNEY, in her              :
individual and official capacity, M.H., :
MS. KRAUTER, in her individual and :
official capacity, and QUINTON COBB, :
in his individual and official capacity, :
                                         :
                    Defendants           :

                                       ORDER

      AND NOW, this 15th day of October, 2019, upon consideration of plaintiffs’

motion (Doc. 31) for leave of court to file a second amended complaint, and the

court noting that defendants concur in the motion, (Doc. 31 at 5), and the court thus

finding leave to amend to be appropriate, 1 see FED. R. CIV. P. 15(a)(2), and further

upon consideration of defendants’ pending motion (Doc. 25) to dismiss plaintiffs’


      1
        We are compelled to note, however, that plaintiffs’ motion fails to comply
with the Local Rules of Court. Plaintiffs did not submit a copy of the proposed
second amended complaint or a red-lined version of the first amended complaint as
required by Local Rule 15.1(b). See LOCAL RULE OF COURT 15.1(b). We will exercise
our discretion to excuse this noncompliance in light of defendants’ concurrence in
the motion.
first amended complaint, and the court noting that an amended pleading, unless

it “specifically refers to or adopts the earlier pleading,” supersedes the original

as the operative pleading for the lawsuit, W. Run Student Hous. Assocs., LLC

v. Huntington Nat’l Bank, 712 F.3d 165, 171 (3d Cir. 2013) (quoting New Rock Asset

Partners, L.P. v. Preferred Entity Advancements, Inc., 101 F.3d 1492, 1504 (3d Cir.

1996)); see also 6 CHARLES ALAN WRIGHT AND ARTHUR MILLER, ET AL., FEDERAL

PRACTICE AND PROCEDURE § 1476 (3d ed. 2019), and the court thus finding that the

second amended complaint renders the first amended complaint a legal nullity, it is

hereby ORDERED that:

      1.     Plaintiffs’ motion (Doc. 31) for leave of court to file a second amended
             complaint is GRANTED.

      2.     Plaintiffs shall file their second amended complaint on or before
             Friday, October 18, 2019.

      3.     Defendants’ motion (Doc. 25) to dismiss the first amended complaint
             (Doc. 23) is DENIED as moot and without prejudice.

      4.     Defendants shall respond to the second amended complaint in
             accordance with the Federal Rules of Civil Procedure.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
